                 Case 19-80661    Doc 31   Filed 01/24/20   Page 1 of 37
SO ORDERED.

SIGNED this 24th day of January, 2020.




                         UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA
                                 DURHAM DIVISION

   IN RE:                                       )
                                                )
   EVEX ROSS FRANKLIN,                          )    Case No. 19-80661
                                                )
                      Debtor.                   )
                                                )    Chapter 13


               MEMORANDUM OPINION AWARDING DAMAGES, ALLOWING
                    COMPENSATION, AND IMPOSING SANCTIONS
                      AGAINST FIELD’S MANAGEMENT, INC.

         This case is before the Court on Debtor’s Complaint for

   Violation of the Automatic Stay and Sanctions (the “Sanctions

   Motion”), ECF No. 10, against Creditor Field’s Management, Inc.

   (“Fields”) and the Affidavit and Application for Attorney Fees in

   Connection with Action Filed Against Field’s Management, Inc. (the

   “Fee Application”).       ECF No. 16.       On November 13, 2019, the Court

   conducted an evidentiary hearing on the Sanctions Motion (the

   “Evidentiary Hearing”), at which Brandi Leigh Richardson appeared

   on behalf of Debtor Evex Ross Franklin (“Debtor’s Counsel”), Chris

   A. Kremer appeared on behalf of Fields (“Creditor’s Counsel”), and

                                           1
                    Case 19-80661    Doc 31   Filed 01/24/20     Page 2 of 37



Benjamin Lovell appeared on behalf of the Trustee Richard M.

Hutson, II.          ECF No. 18.     After hearing the testimony and arguments

of counsel, the Court took the matter under advisement.                            The Fee

Application similarly came before the Court for hearing on December

19, 2019, and the Court also took that matter under advisement.

ECF No. 27.          For the reasons set forth below, the Sanctions Motion

will be granted and the Fee Application will be approved as filed.

                             JURISDICTION AND AUTHORITY

      The Court has jurisdiction over the subject matter of this

proceeding pursuant to 28 U.S.C. § 1334. Under 28 U.S.C. § 157(a),

the United States District Court for the Middle District of North

Carolina has referred this case and this proceeding to this Court

by its Local Rule 83.11.               This is a statutorily core proceeding

under     28        U.S.C.   §   157(b)(1)        and    (2)(G).        The     Court    has

constitutional           authority      to    enter      final     judgments     in     this

proceeding. 1

                                    PROCEDURAL HISTORY

      The Debtor commenced her bankruptcy case by filing a voluntary

chapter        13     bankruptcy     petition       on    September      4,     2019    (the

“Petition”).           ECF No. 1.        That same day, Debtor also filed a

proposed chapter 13 plan.               ECF No. 2.        Debtor listed Fields as a


1 The claims in this case are constitutionally core, Budget Serv. Co. v. Better
Homes of Va., Inc., 804 F.2d 289, 292 (4th Cir. 1986), and the parties have
consented to this Court entering final judgments. ECF Nos. 10 and 13, Attachment
16.


                                              2
              Case 19-80661    Doc 31   Filed 01/24/20   Page 3 of 37



secured creditor in Schedule D, ECF No. 1, and she included Fields

on   her   mailing    matrix     with   the   following      address:      Field’s

Management, Inc., Attn: Officer, 335 Fields Drive, Aberdeen, NC

28315.     Id. at 52.        Debtor’s plan proposed to retain her 2007

Mitsubishi Outlander (the “Vehicle”), which secures Fields’ claim,

by making payments to Fields in the amount of $99.00 per month,

along with 7.25% interest, until Debtor paid the allowed secured

claim in full.       ECF No. 2.    Additionally, the plan provides that

Debtor will pay Fields five adequate protection payments in the

amount of $48.00.      Id.    The certificate of service attached to the

proposed plan provides that Fields was served with a copy of the

proposed plan. 2     Id. at 6.    The Bankruptcy Noticing Center (“BNC”)

mailed the Notice of the Chapter 13 Bankruptcy Case to Fields at

the 335 Fields Drive address on September 5, 2019. 3                    ECF Nos. 6

and 9.




2 Debtor asked the Court to take judicial notice of ECF No. 2, which evidences
that Debtor served the Proposed Plan via first class mail to Fields at the
following address:

Field’s Management, Inc.
Attn: Officer
335 Fields Drive
Aberdeen, NC 28315

On September 12, 2019, Fields sent Debtor a letter indicating that Fields had
possession of the Vehicle and planned to sell it. The address listed at the
top of the letter, in addition to the address listed in Fields’ Proof of Claim,
corresponds with the address listed for Fields on the certificate of service
attached to the proposed plan.
3 The Certificate of Notice filed by the BNC on September 7, 2019 indicated that

the notice was served on Fields at the 335 Fields Drive address.


                                        3
              Case 19-80661   Doc 31     Filed 01/24/20   Page 4 of 37



     Debtor filed a complaint initiating an adversary proceeding

on September 16, 2019.        ECF No. 10.          Debtor alleges that Fields

willfully violated the automatic stay by activating a kill switch

and repossessing the Vehicle post-petition.                  Id.   The Complaint

set forth two claims for relief.               Id.    In her first claim for

relief, Debtor requested turnover of the Vehicle.                  In the second

claim for relief, she requested that the Court sanction Fields

under   11   U.S.C.   §   362(k)   for       the   alleged   violations   of   the

automatic stay, with such sanctions to include actual damages and

expenses, attorney’s fees, and punitive damages, including but not

limited to, monetary damages or a reduction or cancellation of

Fields’ lien on the Vehicle.           Id. ¶¶ 41 and 42.

     On September 18, 2019, the Debtor filed the Emergency Motion

in the adversary proceeding, requesting an order requiring Fields

to surrender the Vehicle and not sell or otherwise dispose of the

Vehicle.     ECF No. 13-4.    The Court held a hearing on the Emergency

Motion and granted Debtor’s Emergency Motion and ordered Fields to

return the Vehicle to Debtor on or before October 4, 2019.                     ECF

No. 13-13.       Thereafter,    the     Court      entered   the   Interim   Order

effectuating its ruling and directing Fields to return the Vehicle

to Debtor.       ECF No. 13-11.          In addition, the Interim Order

scheduled the Evidentiary Hearing consistent with Bankruptcy Rule

9014(e) for Tuesday, October 22, 2019, to consider whether to award



                                         4
              Case 19-80661    Doc 31   Filed 01/24/20    Page 5 of 37



actual damages, punitive damages, and attorney’s fees.                     Id. p. 2,

¶ 4.

       Fields complied and timely returned the Vehicle to Debtor.

On October 15, 2019, Fields moved to continue the Evidentiary

Hearing scheduled for October 22, 2019.                ECF No. 13-14.      That same

day, Debtor responded in opposition to the requested continuance.

ECF No. 13-15.        On October 17, 2019, Fields filed its Answer to

the Complaint, asserting a counterclaim for common law fraud

arising out of Debtor’s pre-petition purchase of the Vehicle.                    ECF

No. 13-16.    The relief requested in the counterclaim is limited to

actual and punitive damages, and the costs of the action, including

attorney’s fees.

       On   October   18,    2019,   the       Court   bifurcated    the    Debtor’s

remaining     claim    and    Fields    counterclaim,       and     converted    the

Debtor’s remaining claim to a contested matter. ECF No. 12.                     As a

result, the Court rescheduled the Evidentiary Hearing for November

13, 2019. 4     In its Order, the Court gave notice that it would



4 The Court bifurcated the proceeding between the relief sought by Debtor for
violation of the automatic stay, which is resolved as a contested matter, and
the monetary claim asserted by Creditor, which will be resolved in the claims
adjudication process. Fields did not seek any relief in its Counterclaim beyond
monetary relief, and did not assert that any alleged debt should be excepted
from Debtor’s discharge. Thereafter, Fields did not timely file an adversary
proceeding seeking to except its debt from the Debtor’s discharge prior to the
December 17, 2020 deadline under Fed. R. Bankr. Pro. 4007(c). On January 22,
over a month after the deadline to file such a complaint, Fields filed its
objection to confirmation, contending for the first time that any debt owed to
Fields should be excepted from Debtor’s discharge.       Such a contention is
procedurally improper and untimely. As reflected in the Court’s prior orders
and on the record in this case, the Court advised Creditor’s Counsel on three
occasions prior to the deadline to commence an action seeking to except its

                                           5
              Case 19-80661   Doc 31   Filed 01/24/20   Page 6 of 37



consider at the Evidentiary Hearing whether to award the relief

requested by Debtor in her second claim for relief under the

Complaint, including punitive damages.             Id. at 6-7.         The Court

ordered Fields to amend its informal proof of claim within thirty

days by properly completing and filing an amended claim on Official

Form 410.    Fields complied and filed its original Proof of Claim

on October 18, 2019. 5 See Claim No. 3. At the Evidentiary Hearing,

Debtor testified and offered the testimony of Lisa Talley, legal

assistant    to   Debtor’s    Counsel,     and   Frances     Bumgarner,    legal

assistant to the Trustee. After the Evidentiary Hearing, 6 Debtor’s

Counsel submitted an affidavit for attorney’s fees (“Application

for Compensation”) incurred in connection with the action filed

against Fields. 7     ECF No. 16.      The Court heard the arguments of




debt from discharge to associate bankruptcy counsel—advice counsel has yet to
heed. ECF Nos. 12 and 13-13.
5 On November 18, 2019, Fields amended its Proof of Claim to include a statement
of damages sought on its fraud claim for a total of $7,888.25. In addition to
the $4,638.25 secured portion of the claim, Fields asserts Debtor owes Fields
$450.00 for actual damages for two tow truck fees and “kill switch operation”
(both of which were incurred by Fields as a result of violations of the stay),
$1,800.00 for attorney fees, and $1,000.00 for punitive damages.
6 At the outset of the Evidentiary Hearing, Fields moved for a continuance.

Creditor’s Counsel stated that his main witness had broken her ankle a few weeks
prior and informed Counsel the day prior that she could not appear at the
Evidentiary Hearing. Debtor’s Counsel opposed the continuance, and the Court
denied the motion to continue.

Near the end of the Evidentiary Hearing, Fields orally moved to dismiss the
case, pursuant to Rule 7052 and Rule 9014. Fields asserted that there was no
direct evidence that Fields had knowledge of Debtor’s bankruptcy case, and the
Court denied the motion.
7 Fields objected to the attorney’s fees, asserting that the case was improperly
brought as an adversary proceeding instead of a motion for turnover. The fact

                                       6
              Case 19-80661   Doc 31    Filed 01/24/20   Page 7 of 37



the parties on the Application for Compensation on December 19,

2019.     ECF No. 27.

                                       FACTS

      This case reflects egregious and contumacious violations of

the automatic stay by a creditor that either badly misjudged the

consequences of its actions, or does not care.                      Its actions

demonstrate a disdain for the financially vulnerable customers it

purports to serve and an utter disregard for the automatic stay.

The record and testimony presented at the Evidentiary Hearing

established the following facts.

        Fields is an automobile dealership that does business at 335

Fields Drive, Aberdeen, NC 28315. 8             On August 2, 2019, Debtor

purchased the Vehicle from Fields 9 by making a $790 cash down

payment, borrowing the balance of the purchase price with annual


that the Debtor initially brought this case as an adversary proceeding is of
little consequence to the determination of damages.
8 Debtor executed the Loan Agreement with Fields and the Simple Interest Retail

Installment Contract with Quality Auto of Aberdeen. Fields conceded at the
initial hearing in the adversary proceeding that it activated the kill switch
and repossessed the vehicle, and filed the Proof of Claim in its name.
9 The purchase price is entirely unclear from the record and Fields’ proof of
claim. According to the Federal Truth in Lending Disclosures attached to the
claim, the total sale price of the Vehicle was $6,564.94. Claim No. 3-2, pt.
2, p. 1. The Bill of Sale reflects a purchase price of $4,825 plus a “Dealer
Service Fee” of $350, and a balance due after receipt of the down payment of
$4,638.25. Id., p. 2. The original proof of claim asserted a claim for the
unpaid balance in this amount. Claim 3-1. The amended claim asserts additional
damages of $450 for 2 tow truck fees, which presumably occurred post-petition
in violation of the stay or as a result of the Court ordering return of the
wrongfully repossessed Vehicle, and “kill switch operation,” which also
presumably occurred post-petition in violation of the stay. In addition, the
amended claim asserts $1,800 for attorneys’ fees that are not detailed, and
$1,000 for punitive damages due to Debtor’s alleged fraud.


                                         7
                Case 19-80661    Doc 31   Filed 01/24/20   Page 8 of 37



interest at 29%, and granting Fields a security interest in the

Vehicle.       Trial Ex. E. 10     Debtor took possession of the Vehicle

that day.       Fields installed a “disabling device” or “kill switch

device” on the Vehicle.          The kill switch allows Fields to disable

the Vehicle remotely and prevent it from starting. 11                 ECF No. 10.

         Counsel for Fields initially contended that Debtor never made

any payment toward the Vehicle, including the down payment, and

Fields continued to deny that Debtor made any down payment in its

Answer and Counterclaim filed with this Court and signed by counsel

under Fed. R. Bankr. Pro. 9011.               See ECF No. 13-16 p. 2, ¶ 5. 12

When Debtor was able to produce a copy of the payment receipt


10 In its proof of claim, Fields alleges that the value of the Vehicle is
$4,638.25. Claim No. 3-2. According to NADA, the average trade in value of the
Vehicle is $2,050, and the average clean retail is $4,350, without any mileage
adjustment. The contract documents reflect “EXEMPT” in each place for mileage,
and no mileage evidence was offered by either party. See N.C. Gen. Stat. § 20-
347(d)(3) (exempting vehicles that are 10 years old or older from mileage
disclosure requirements). The boxes for mileage on the Certificate of Title
are blank.
11   The loan agreement contained the following language regarding the kill switch:

         4. You are given a two (2) day grace period after payment due date.
         If payment is not received on the 3rd of the month by the end of
         business day there will be a 5% late charge. If payment is not made
         by the end of business day (5pm) on the 4th vehicle will be cut off
         until payment is received. If your vehicle is cut off you will be
         charged a $50.00** reconnect fee along with your monthly payment
         and/or late fee.

Claim No. 3-1, Part 2. Therefore, Fields could not have activated the kill
switch under the terms of the contract until 5:00 p.m. on September 4. Debtor
filed her petition four and a half hours earlier, at 12:29 p.m. on September 4.
The record is unclear whether Debtor attempted to drive the Vehicle on September
4 or 5.
12Substantially contemporaneous with this Memorandum Opinion, the Court will
issue its Order directing Creditor’s Counsel to show cause why he should not be
sanctioned under Rule 9011 for failure to conduct an inquiry reasonable under
the circumstances into this written submission to the Court.


                                          8
              Case 19-80661   Doc 31   Filed 01/24/20    Page 9 of 37



issued by Fields at the Evidentiary Hearing, Fields conceded that

Debtor made the $790 down payment.

     After missing the first car payment on September 1, Debtor

filed for bankruptcy on September 4, 2019.              ECF No. 1.      When Debtor

got into her Vehicle on September 6 and turned the key, the car

failed to start because Fields had activated the kill switch.

Fields sent     a   representative,     a   “repo   man,”     to   retrieve    it.

Fields’ repossession attempt failed, however, because Debtor was

physically inside of the Vehicle and refused to surrender the

Vehicle.    Debtor informed the representative that she had filed

bankruptcy.     Soon after, Debtor phoned her attorney to alert her

to the situation.

     That day, Debtor, Debtor’s Counsel, and her staff repeatedly

attempted to contact Fields, some communications successful and

some not.     After the repossession agent came to her home, Debtor

telephoned Fields and informed them of her bankruptcy filing.

Despite this information, the receptionist who answered the phone

at Fields directed Debtor to pay the full amount owed on the

Vehicle, otherwise they would repossess and sell the Vehicle.

     Later that day, Debtor stopped by her attorney’s office.                  Ms.

Talley, legal assistant to Debtor’s Counsel, called Fields and

spoke with a representative who identified himself as “Joe.”                   Ms.

Talley informed Fields of the chapter 13 case and requested that

Fields deactivate the kill switch.             Ms. Talley notified Fields

                                       9
             Case 19-80661   Doc 31   Filed 01/24/20   Page 10 of 37



that Debtor was currently in bankruptcy, provided Debtor’s case

number, and directed Fields to rectify the situation immediately.

Despite being fully informed of the bankruptcy filing, Joe refused

to deactivate the kill switch.          In fact, Joe stated that Fields

was going to repossess the vehicle and abruptly hung up the phone

on her.   Ms. Talley then emailed Debtor’s counsel informing her of

this conversation.       In response, Debtor’s Counsel attempted to

send Fields a fax notifying Fields of the bankruptcy case and

requesting that Fields release its control of the Vehicle.

      On September 9, another legal assistant to Debtor’s Counsel

called Fields again and informed them again that Debtor had filed

bankruptcy, but the representative on the phone advised her that

no one was available to speak with her regarding this issue.               In

the morning, Debtor’s Counsel discovered that her fax sent on

September 6 failed to successfully transmit, so she mailed a letter

to Fields at 335 Fields Dr., Aberdeen, NC 28315, the address listed

for Fields on the North Carolina Secretary of State’s website. 13

The next day, Debtor’s counsel’s office again attempted to call

Fields twice, but no one was available to take the call. 14




13 Fields has not alleged that the notice address is incorrect. On October 10,
2019, Fields filed its amended Proof of Claim, listing this address as the
address to which notices should be sent. Claim No. 3-2.
14 The record is unclear whether anyone answered the phone at Fields during
these two attempts, or Fields answered but again indicated that no one was
available to speak to her about the case.


                                      10
             Case 19-80661    Doc 31    Filed 01/24/20    Page 11 of 37



      Despite   the   multiple    communications           that    Debtor   was      in

bankruptcy, Fields not only refused to release the kill switch,

but also repossessed the Vehicle on September 11 while Debtor was

in the hospital. 15       After she was released from the hospital and

discovered that her Vehicle was missing, Debtor immediately called

her attorney.    She then went to Fields and spoke with a woman named

Molly, who acknowledged the repossession and again told Debtor

that she needed to pay the full amount to retrieve the Vehicle.

According to Debtor, when she requested her Vehicle be returned

and told Molly about her bankruptcy case, Molly shrugged her

shoulders and asked Debtor, “What am I supposed to do about it?”

      Ms. Talley telephoned Fields again on September 12. At first,

her call went to a voicemail that indicated that no one was

available to take her call.            Later that day, Ms. Talley spoke to

a receptionist at Fields.        Over the phone, Ms. Talley identified

herself,   again    provided    Debtor’s        bankruptcy    case    number,     and

informed the receptionist that Debtor had filed for bankruptcy

protection    and   requested    that     the    Vehicle     be    returned.      The

receptionist advised her that a woman named Molly at the vehicle

department    was   not    available     by   phone      because    she   was   at    a

conference in Charlotte.         The receptionist gave Ms. Talley the


15After Fields repossessed the Vehicle, Debtor permitted her insurance policy
to lapse because she did not believe Fields would return the Vehicle. However,
prior to the repossession and after the Court’s order on October 3, the Debtor
had insurance on her Vehicle.


                                        11
           Case 19-80661   Doc 31   Filed 01/24/20   Page 12 of 37



contact information for Fields’ attorney, Clark Campbell, the

first time Fields provided a purported attorney contact.                 Ms.

Talley then called Mr. Campbell, informing him that Fields had

provided his name and indicated that he represents Fields.               Ms.

Talley provided him with Debtor’s bankruptcy case number.                Mr.

Campbell stated that he did not know whether he represented Fields,

but said he would look into the issue and call her back.             When he

failed to return her call, Ms. Talley called Mr. Campbell again on

September 13 and left a message.         Mr. Campbell never returned Ms.

Talley’s call.

     Debtor’s Counsel then sent another fax to Fields on September

12 that successfully transmitted.          In the fax, Debtor’s Counsel

again cautioned Fields that repossession and retention of the

Vehicle was a violation of the automatic stay.          The fax also warned

Fields that Debtor would commence an adversary proceeding seeking

the turnover of the Vehicle and sanctions for a willful violation

of the stay if Fields did not return the Vehicle and release the

kill switch before September 13, 2019.           At some point after its

repossession of the Vehicle, Fields permitted Debtor to retrieve

her personal property from inside the Vehicle, which included

prescription medication, tools, movies, and music, but continued

to refuse to surrender the vehicle.

     On September 19, Frances Bumgarner, the chapter 13 standing

trustee’s legal assistant, called Fields.            The woman on the phone

                                    12
            Case 19-80661   Doc 31   Filed 01/24/20   Page 13 of 37



stated that she had not received notice of Debtor’s bankruptcy.

She further stated that the person to whom Ms. Bumgarner needed to

speak, Ron Jackson, was not in, but she would give him a message.

Ms. Bumgarner provided her phone number, the case number, and asked

the woman to let Mr. Jackson know that a staff attorney from the

Trustee’s office had asked her to call Fields to inform them that

the automatic stay prohibits Fields from selling the Vehicle and

that there would likely be a motion for sanctions.              Ms. Bumgarner

confirmed the following facts with the woman on the phone: (1)

Fields’ address, which matched the notice address; (2) that there

had been no mail returned; and (3) that Fields’ attorney was Mr.

Campbell.     The woman said she could not discuss this matter with

Ms. Bumgarner, and that Ms. Bumgarner would need to talk to their

attorney, Mr. Campbell.       No one at Fields called Ms. Bumgarner

thereafter.

     Ms. Bumgarner then called Mr. Campbell.             She told him about

the bankruptcy case and provided Debtor’s case number.                The phone

call was cut short when Mr. Campbell said “he understood” and

abruptly hung up on her.       On September 20, Mr. Campbell finally

emailed Debtor’s Counsel informing her that Fields had transferred

representation and retained Mr. Kremer as counsel.

     On September 26, Ms. Bumgarner spoke with Creditor’s Counsel,

who stated he had not yet reviewed any emails from Debtor’s

Counsel.    He informed Ms. Bumgarner that Fields had not retained

                                     13
             Case 19-80661   Doc 31   Filed 01/24/20    Page 14 of 37



him yet, and he was not sure if he was even going to take the case.

Ms. Bumgarner provided him with information about the case, but

Creditor’s Counsel wanted to contact Debtor’s Counsel and review

her emails.    More than 22 days after Debtor filed her Petition,

Fields still stubbornly refused to return the Vehicle repossessed

in violation of the automatic stay.            Debtor’s Counsel commenced

the adversary proceeding, and served Fields with the Summons and

Complaint on September 17, 2019 under Fed. R. Bankr. Pro. 7004,

with a courtesy copy to Mr. Clark Campbell by United States Mail,

first class postage paid.      ECF Nos. 13-2.          On September 20, Debtor

also served Fields with a copy of the Court’s Order expediting the

hearing on the motion for turnover, with a courtesy copy by

electronic mail to Mr. Kremer.        ECF No. 13-9.       The case came before

the Court for hearing on Debtor’s emergency motion for turnover in

the adversary proceeding on October 3, at which time Fields still

had refused to return the wrongfully repossessed Vehicle.

                                 ANALYSIS

I.   Violation of the Automatic Stay

     On the filing of a bankruptcy petition, section 362(a) comes

into effect and prohibits, among other things, “any act to obtain

possession of property of the estate or of property from the estate

or to exercise control over property of the estate.”                11 U.S.C. §

362(a)(3).    The automatic stay is one of the most fundamental and

important protections given to debtors under the Bankruptcy Code.

                                      14
           Case 19-80661   Doc 31   Filed 01/24/20   Page 15 of 37



See In re Barrow, 2015 WL 1545684, at *3 (Bankr. E.D.N.C. Mar. 31,

2015); In re Wright, 608 B.R. 648, 652 (Bankr. W.D. Va. 2019)(“The

automatic stay is a bedrock principle upon which the Code is built;

the importance of § 362 cannot be over-emphasized.”)(citations and

internal quotation marks omitted).

     Section 362(k)(1) provides that “an individual injured by any

willful violation of a stay provided by this section shall recover

actual damages, including costs and attorneys’ fees, and, in

appropriate circumstances, may recover punitive damages.”                   11

U.S.C. § 362(k)(1).    To impose sanctions for a violation of the

automatic stay, the injured party must show that (1) the conduct

constituted a violation of the automatic stay; (2) the creditor’s

violation of the automatic stay was willful; (3) that the debtor

was injured as a result of the violation.            In re Sauls, 2012 WL

1224379, at *2 (Bankr. M.D.N.C. Apr. 11, 2012)(citing                Hamrick v.

U.S. (In re Hamrick), 175 B.R. 890, 893 (Bankr. W.D.N.C. 1994);

Foreston Coal Int’l. Inc. v. Red Ash Coal & Coke Corp. (In re Red

Ash Coal & Coke Corp.), 83 B.R. 399, 403 (W.D. Va. 1988)).                   To

demonstrate there was a willful violation of the stay, the debtor

must establish that the party knew of the bankruptcy filing and

then took some intentional action.       Better Homes, 804 F.2d at 292-

3 (finding a willful violation of the stay occurred when the

creditor “knew of the pending petition and intentionally attempted

to repossess the vehicles in spite of it.”); Clayton v. King (In

                                    15
             Case 19-80661   Doc 31   Filed 01/24/20   Page 16 of 37



re Clayton), 235 B.R. 801, 807 (Bankr. M.D.N.C. 1998); In re

Sharon, 200 B.R. 181, 200 (Bankr. S.D. Ohio 1996).               In requesting

sanctions § 362(k), the debtor bears the burden of proof by

preponderance of the evidence.             11 U.S.C. § 362(g)(1); In re

Johnson, 501 F.3d 1163, 1172 (10th Cir. 2007); Clayton, 235 B.R.

at 806. 16

       The evidence presented in this case established that Fields’

refusal to surrender possession of the Vehicle, post-petition

demand for payment, and continued control of the Vehicle for weeks

with knowledge of the bankruptcy, constitute willful violations of

the automatic stay.      For the reasons set forth below, the Court

finds that the Debtor has met her burden and is entitled to actual

and punitive damages against Fields.

     A. Fields had actual knowledge and notice of the Debtor’s
        bankruptcy case and willfully violated the automatic stay.

       Fields does not contest that it violated the automatic stay

when it repossessed Debtor’s Vehicle, but asserts that it did not

have proper notice and any violation was merely technical.              It is

undisputed that the Vehicle was property of the estate.                Fields’

conduct in exercising control over the Vehicle through the kill



16As the court in In re Houck noted, courts are split on the proper standard
of evidence to be used in a § 362(k) action. 597 B.R. 820, 831 n. 5 (Bankr.
W.D.N.C. 2019). In the past, this district has applied a preponderance of the
evidence standard, rather than a clear and convincing standard. See Clayton,
235 B.R. at 806 n. 2. In this case, the evidence of Fields’ willful violation
of the stay is overwhelming and unrebutted.    Therefore, Debtor has met her
burden regardless of the standard applied.


                                      16
            Case 19-80661   Doc 31   Filed 01/24/20   Page 17 of 37



switch, demanding payment of a pre-petition debt in order to

release the Vehicle, and repossessing the Vehicle post-petition

each violated the automatic stay.           See 11 U.S.C. §§ 362(a)(3),

(4), and (6).    The Debtor argues that she does not need to prove

that Fields specifically intended to violate the stay.                Moreover,

although Fields may not have known about the automatic stay when

it   initially   disabled   the   Vehicle,     Fields    was   aware    of   the

bankruptcy filing when it refused to release the kill switch,

repossessed the Vehicle, demanded payment of the pre-petition

obligation, and refused to return the Vehicle for almost a month

until it was ordered to do so by this Court. Despite the unrebutted

testimony in this case, Fields argues that there is no direct

evidence that it knew about the bankruptcy, and as such, its

actions were not intentional or willful, constituting only a

technical violation of the stay.

      Fields’ argument wholly lacks merit.            Fields was fully aware

of the bankruptcy filing no later than the day of its first attempt

to repossess the Vehicle post-petition, and was repeatedly told

about the bankruptcy by at least five people between September 6

and September 12, 2019.        First, Debtor and Ms. Talley notified

Fields of the bankruptcy filing in person 17 and by telephone on

September 6, the date Fields activated the kill switch and two


17In re Adams, 516 B.R. 361, 368 (Bankr. S.D. Miss. 2014) (holding that oral
notice to a repossession agent is imputed to the creditor).


                                     17
             Case 19-80661    Doc 31   Filed 01/24/20    Page 18 of 37



days after Debtor filed her Petition.            See In re Walters, 219 B.R.

520, 526 (Bankr. W.D. Ark. 1998) (“Being advised of the filing of

a bankruptcy case in any form places a creditor on notice of the

bankruptcy    filing.        Upon   being     advised,    even    informally     by

telephone, of the bankruptcy case, the creditor is on notice of

the bankruptcy.     The creditor has an affirmative duty to ascertain

the correctness of the information or advice; it may not disregard

information    of   the   bankruptcy        case.”)(emphasis      in     original).

During her phone call with Fields that day, Ms. Talley further

advised Fields of the chapter 13 case and provided Debtor’s case

number.   Debtor’s counsel’s office thereafter spoke with Fields

again by telephone on September 9 and 11, and provided the filing

information.         Despite        these     notifications,         the     Fields

representative, stated Fields was “not going to turn it back on”

and “was going to repossess it.” On September 12, Debtor’s Counsel

sent Fields a letter and again called Fields, explaining the

bankruptcy and the automatic stay.            Fields did not respond to any

of these communications, and, in fact, repossessed the Vehicle on

September 11 while Debtor was in the hospital and after Fields had

been told on at least four separate occasions about the bankruptcy

filing.

     Fields not only had actual knowledge of the case immediately

after its filing, but the Bankruptcy Noticing Center also served

Fields with formal notice on September 7.               ECF No. 9.     “Proof that

                                       18
            Case 19-80661    Doc 31     Filed 01/24/20   Page 19 of 37



a letter properly directed was placed in a post office creates a

presumption that it reached its destination in usual time and was

actually received by the person to whom it was addressed.”                   Hagner

v. United States, 285 U.S. 427, 430 (1932); see also Collier on

Bankruptcy ¶ 9006.11 (16th Ed. 2014) (noting that courts have held

that “Rule 9006(e) creates a rebuttable presumption that the paper

mailed was received by the party to whom it was sent”).                       “This

presumption may only be overcome by evidence that the mailing was

not   actually   accomplished     and    the    mere     denial   of     receipt   is

insufficient.”     In re Warren, 532 B.R. 655, 662 (Bankr. D.S.C.

2015).

      Fields failed to rebut the presumption that it received formal

notice of the bankruptcy case.        The BNC sent notice of the Debtor’s

bankruptcy to Fields’ correct business address.                Fields presented

no evidence to the contrary, either through testimony or written

documentation,    that      the   bankruptcy       notices     were      improperly

addressed, returned as undeliverable, or not received.                     In fact,

the notices were sent to the notice address provided by Fields on

its proof of claim.      As such, the BNC provided Fields with formal

notice that future actions with regards to the Vehicle were stayed

and that it could be penalized if it attempted to repossess the

car or take other action in violation of the Bankruptcy Code.




                                        19
             Case 19-80661       Doc 31   Filed 01/24/20    Page 20 of 37



Accordingly, Fields had formal notice of the bankruptcy case soon

after September 7. 18

      Having determined that Fields had actual knowledge and notice

of the bankruptcy no later than September 6, the Court must

determine whether Fields willfully violated the stay despite such

notice.     It did. Although Fields’ activation of the kill switch

sometime between September 4 and 6 may have been done without

knowledge of the bankruptcy and therefore constituted only a

technical    violation      of    the     stay,   by    thereafter     refusing   to

deactivate the kill switch, repossessing the vehicle, demanding

payment of the pre-petition obligation, and continuing to possess

the   Vehicle—all    with    full       knowledge      of   the   bankruptcy—Fields

willfully, recalcitrantly, and repeatedly violated the stay.                    Once

a creditor has been notified of the bankruptcy filing, “a creditor

must act immediately to restore the status quo once it learns that

it has violated the automatic stay.”                In re Holman, 92 B.R. 764,

769   (Bankr.    S.D.    Ohio       1988)(collecting          cases)(emphasis     in

original); In re Stephen W. Grosse, P.C., 68 B.R. 847, 850 (Bankr.



18 Although the exact moment Fields received formal notice of the stay is
uncertain, the Court need not determine the precise time because the sequence
of events in this case reflects it had actual knowledge of the case no later
than September 6. Although, Fields activated the kill-switch immediately after
Debtor filed her Petition on September 4, and therefore may have been unaware
of the filing at that time, the activation nonetheless occurred post-petition
and therefore violated the stay. When Fields learned of the filing no later
than September 6, it still refused to release the switch, and thereafter,
demanded payment, repossessed the Vehicle, and continued to possess the Vehicle
for weeks.


                                           20
             Case 19-80661    Doc 31   Filed 01/24/20    Page 21 of 37



E.D. Pa. 1987)(A “creditor should undo its postpetition collection

activities without the debtor having to seek affirmative relief

from [the] bankruptcy court”).

       Contrary to Fields’ argument, the Debtor does not need to

show that the creditor had the specific intent to violate the stay.

In re Alt. Bus. and Cmty. Corp., 901 F.2d 325, 329 (9th Cir.

1990)(citing In re Bloom, 875 F.2d 224, 227 (9th Cir. 1989)).                     It

is sufficient to demonstrate that the party knew the bankruptcy

case existed and that the creditor’s actions were intentional.

Id.; Budget Serv. Co. v. Better Homes of Virginia, Inc., 804 F.2d

289,   292-93   (4th   Cir.   1986)    (“[W]e    conclude      that      [§   362(k)]

sanctions were properly assessed against [the creditor] for a

willful violation of the automatic stay.                There is ample evidence

in the record to support the conclusion that [the creditor] knew

of the pending petition and intentionally attempted to repossess

the vehicles in spite of it.”); 19 see also Hamrick, 175 B.R. at


19In Taggart v. Lorenzen, ___ U.S. ___, 139 S.Ct. 1795, 1802 (2019), the Court
determined that mere knowledge of the discharge order and the undertaking of an
intentional act in violation of the discharge injunction were insufficient to
establish contempt under §§ 105(a) and 524.        Nevertheless, a creditor’s
subjective belief that its conduct was not contemptuous will not shield it from
liability if that belief was not objectively reasonable.     Id. Therefore, a
creditor will not be liable for contempt of the discharge injunction if it were
“objectively reasonable” for a creditor to believe that such actions did not
violate the court’s order. Id. In so holding, the Court expressly recognized
the difference between the standards for imposing sanctions for a contemptuous
violation of the discharge injunction under §§ 105(a) and 524 and imposing
sanctions for a willful violation of the stay under § 362(k). Id. at 1803-04
(distinguishing the language between these sections, noting the fundamental
purposes of the stay and the finite period for which it is in place as compared
to the permanent discharge injunction, and declining to determine the standard
necessary to establish “willfulness” for purposes of § 362(k)).       For these
reasons, the Court in Taggart expressly did not reverse the prior settled law

                                       21
               Case 19-80661      Doc 31   Filed 01/24/20    Page 22 of 37



892 (stating that a willful violation has occurred when “[t]here

is ample evidence in the record to support the conclusion that

[the creditor] knew of the pending petition and intentionally

attempted       to    [continue     collection        procedures]      in    spite   of

it.”)(quoting Budget Serv. Co, 804 F.2d at 292-93).

       The evidence demonstrated that Fields intentionally refused

to deactivate the Vehicle’s kill switch that had been activated

post-petition,         demanded    payment       of   a   pre-petition       debt,   and

retained the Vehicle, all in violation of the automatic stay and

with full knowledge of the bankruptcy filing.

     B. The Debtor suffered injury as a result of Fields’ violation
        of the automatic stay.

       Having        determined    that     Fields        willfully   violated       the

automatic stay, the Court now examines whether the Debtor “suffered

some compensable injury as a result of the violation.”                           In re

Preston, 333 B.R. 346, 350 (Bankr. M.D.N.C. 2005).                     An injury “is

generally defined as a ‘violation of another’s legal right.’”                        In

re    Drake,    2015     WL   393408,      at    *4   (Bankr.    M.D.N.C.     Jan.   6,

2015)(citing Preston, 333 B.R. at 350; In re Johnston, 362 B.R.

730, 740 (Bankr. N.D.W. Va. 2007)).


enunciated by the Fourth Circuit in cases such as Budget Serv. Co., and courts
should not extrapolate from Supreme Court opinions in a manner that is
inconsistent with settled circuit law.    See Bakst v. Smokemist, Inc. (In re
Gladstone), 513 B.R. 149, 160 (Bankr. S.D. Fla. 2014) (citing McNeal v. GMAC
Mortg., LLC (In re McNeal), 735 F.3d 1263, 1265-66 (11th Cir. 2012)). Even if
the standard in Taggart applied to § 362(k), no reasonable creditor objectively
could have believed Fields’ actions in this case did not violate the automatic
stay.


                                            22
                Case 19-80661    Doc 31   Filed 01/24/20   Page 23 of 37



        At the Evidentiary Hearing, Debtor testified that the Vehicle

was     her    only   means     of    transportation       for    herself     and   two

grandchildren of whom she has custody.                      As a result of the

deprivation of her Vehicle in violation of the automatic stay,

Debtor paid people to transport her and her grandchildren to doctor

appointments and grocery stores at a cost of $150.00.

        Debtor suffered additional, but unquantified injury.                   Despite

Fields’ argument that the Vehicle is not essential to Debtor, 20

Fields’       repossession      and   continued    retention       of   the    vehicle

deprived Debtor of her sole means of transportation for nearly a

month and forced her to incur expenses in the form of paying for

other     transportation.             Fields    retained         the    Vehicle     for

approximately 28 days, and each day it continued to possess the

car, Fields engaged in further violation of the stay, and deprived

Debtor of the value of its use.                   See Adams, 516 B.R. at 370

(awarding actual damages for loss of use of a vehicle where the

debtor offered testimony about the cost of a rental).                          Despite



20At the Evidentiary Hearing, Creditor’s Counsel asked Debtor about the amount
of income she stated in her credit application for the Vehicle.       Debtor’s
Counsel objected to the relevance of the question. The Court reserved ruling
on the objection, but permitted Debtor to respond for the record.

The question had no relevance to the factual matters before the Court. Whether
Debtor overstated her income on the credit application has no bearing on whether
Fields knew about the bankruptcy filing or violated the automatic stay, nor is
it relevant to the amount of any damages caused to the debtor by the violation.
To the extent the question was offered solely to attack the Debtor’s credibility
under Fed. R. Evid. 608(b), the objection is overruled. Nevertheless, the Court
finds the Debtor’s testimony to be credible and largely corroborated by other
witnesses and the record.


                                          23
            Case 19-80661    Doc 31   Filed 01/24/20    Page 24 of 37



Debtor’s loss of use, however, Debtor did not put on evidence of

any expenses associated with renting a replacement vehicle, likely

because Debtor cannot afford the cost of a rental vehicle even if

such amounts were later recoverable.           Finally, Debtor was unable

to regain possession until Debtor incurred the expense of filing

an action and obtaining an order from the Court requiring its

return. Thus, the Court finds that Debtor has satisfied the injury

requirement under § 362(k).

II.   Damages

      The Debtor requests compensatory damages, attorney’s fees,

and punitive damages.         “[A]n individual injured by any willful

violation of a stay provided by this section shall recover actual

damages, including costs and attorneys’ fees, and, in appropriate

circumstances,    may       recover     punitive       damages.”        11     U.S.C.

§   362(k)(1).   The Court has no discretion to withhold an award of

compensatory damages, including costs and attorneys’ fees, when

the automatic stay is willfully violated.                In re Escobedo, 513

B.R. 605, 612-13 (Bankr. D.N.M. 2014)(noting that the award of

actual damages is mandated under § 362(k)(1))(citing In re GeneSys,

Inc., 273 B.R. 290, 295 (Bankr. D.D.C. 2001)).

      A. Actual Damages

      Debtor seeks $150.00 for the costs she incurred for alternate

transportation    to    court,    the      grocery     store,      and       doctors’



                                      24
             Case 19-80661    Doc 31     Filed 01/24/20    Page 25 of 37



appointments      for    Debtor    and     her    grandchildren. 21             “Courts

traditionally     view    actual   damages       as    a   broad   umbrella      term,

including, but not limited to, lost time damages, out-of-pocket

expenses, and emotional damages.” Wright, 608 B.R. at 653 (quoting

In re Ojiegbe, 539 B.R. 474, 479 (Bankr. D. Md. 2015) (internal

quotations omitted)).         Debtor was without the Vehicle, her sole

means of transportation, for weeks, and it is likely that her

damages well exceed the $150.00 paid for essential transportation

during that time.       Nevertheless, there is insufficient evidence to

quantify    any   further     compensatory       damages       outside     of    these

expenses and Debtor’s costs and attorneys’ fees.

      B. Costs and Attorney’s Fees

      Debtor’s Counsel submitted the Application for Compensation

detailing the fees and costs incurred by Debtor in connection with

the action filed against Fields.              ECF No. 16.       Section 362(k)(1)

permits    recovery     of   reasonable       costs    and   attorneys’     fees    as

components of Debtor’s actual damages.                See In re Miller, 447 B.R.

425, 434 (Bankr. E.D. Pa. 2011) (“For Debtors to recover attorneys’

fees, however, such fees must be reasonable and necessary.”).                       As

reflected and itemized in the Application for Compensation, Debtor


21Generally, Debtors may recover emotional distress damages under § 362(k). In
re Dawson, 390 F.3d 1139 (9th Cir. 2004)(overruled on other grounds); Mercer v.
D.E.F., Inc., 48 B.R. 562 (Bankr. D. Minn. 1985); In re Pody, 42 B.R. 570
(Bankr. N.D. Ala. 1984).    While Debtor indicated at the Evidentiary Hearing
that being without her Vehicle caused her stress, the Debtor did not request
emotional damages in her prayer for relief or provide any further evidence of
emotional damages.


                                         25
            Case 19-80661   Doc 31   Filed 01/24/20   Page 26 of 37



incurred attorneys’ fees in the total amount of $3,754.00 and costs

in the amount of $59.90 in connection with this matter up through

the Evidentiary Hearing.        ECF No. 16.           On December 16, the

Bankruptcy Administrator (“BA”) filed a limited objection to the

Application for Compensation.        ECF No. 26.      The BA agreed that the

time and hourly rate was fair but objected because the hourly

travel rate was billed at a full hourly rate, instead of half the

hourly rate, as is customary in this district for fees to be paid

by the bankruptcy estate.      The BA recommended the Application for

Compensation be reduced by $300.00 and allowed for a total amount

of $3,513.90.    At the hearing on the Application for Compensation,

Fields did not contest the reasonableness of the fees, but merely

argued that fees should not be awarded against Fields because its

actions   were   only   technical    stay   violations.       The     Court   has

reviewed the itemized application filed by Debtor’s Counsel, and

finds that the attorney’s fees and costs associated with the

prosecution of this contested matter as billed in the amount of

$3,754.00 are reasonable for the services provided.                   The total

hours spent, total amount billed, and rates are consistent with

the practice in this district, the issues involved in this case,

and counsel’s experience.     Because these fees will not be borne by

the estate, any reduction for travel time is unnecessary in the

Court’s discretion.      Therefore, Debtor’s attorneys’ fees in the

amount of $3,754.00 and costs of $59.90 constitute additional

                                     26
             Case 19-80661   Doc 31    Filed 01/24/20   Page 27 of 37



damages caused by Fields’ willful violations of the automatic stay

and will be awarded in favor of Debtor.

       C. Punitive Damages

       Under § 362(k), an award of punitive damages is within the

discretion of the court.       In re Clayton, 235 B.R. at 811 (citing

Davis v. IRS, 136 B.R. 414, 424 (E.D. Va. 1992)).                  Courts award

punitive    damages   where    a      party’s   misconduct      is      egregious,

vindictive, or intentional.        Davis, 136 B.R. at 424 (citing In re

Ketelsen, 880 F.2d 990, 993 (8th Cir. 1989)); In re McHenry, 179

B.R. 165, 168 (9th Cir. B.A.P. 1995).              Courts additionally have

held that punitive damages are appropriate when a creditor acted

with “actual knowledge” that it was “violating [a] federally

protected right or with reckless disregard of whether he was doing

so.”    Wells Fargo Bank, N.A. v. Jones, 391 B.R. 577, 608 (Bankr.

E.D. La. 2008) (internal quotation marks and citations omitted).

       Fields’ conduct in this case was egregious sand warrants

punitive damages.      Fields’ conduct in this case was egregious.

Fields not only refused to comply after being repeatedly notified

of the bankruptcy filing, but was obdurate and dismissive to

Debtor, Debtor’s counsel, and the standing trustee.               Fields failed

to return calls, provided false information about representation

of counsel, demanded payment of a pre-petition claim in order to

comply with its unconditional obligations under the United States

Bankruptcy Code, asserted non-payment of amounts actually paid by

                                       27
             Case 19-80661    Doc 31    Filed 01/24/20     Page 28 of 37



Debtor despite having evidence that Debtor actually made such

payments, and intentionally gave Debtor and the Trustee “the run

around” for almost a month.            Fields has shown no remorse for its

actions, continuing to argue that it, at most, committed only a

technical violation of the stay despite all the evidence to the

contrary. Fields requested and obtained a continuance of the first

scheduled    evidentiary       hearing       only     to    request        a   further

continuance at the commencement of the continued hearing because

its witness did not appear.             Its actions demonstrate a callous

disregard for the automatic stay and this Court.                      As such, the

Court will impose punitive damages.

     When determining the appropriate amount of punitive damages,

courts “aim at ‘deterrence and retribution.’”                 Charity v. NC Fin’l

Solutions of Utah, LLC (In re Charity), Case No. 16-31974-KLP,

Adv. P. No. 16-03121-KLP, 2017 WL 3580173, at *18 (Bankr. E.D. Va.

August 15, 2017) (quoting Saunders v. Equifax Info. Servs., L.L.C.,

469 F.Supp.2d 343, 348 (E.D. Va. 2007), aff’d sub nom. Sanders v.

Branch Banking & Trust Co. of Va., 526 F.3d 142 (4th Cir. 2008)).

In taking aim at these purposes, courts should consider “three

guideposts”:    (1)   “the     degree        of     reprehensibility”          of   the

creditor’s     conduct;      (2)   “the      ratio       between    punitive        and

compensatory damages”; and (3) the amount of punitive damages

awarded in other comparable cases as compared to the actual damages

suffered in such cases.        Charity, 2017 WL 3580173, at *18.                    The

                                        28
            Case 19-80661        Doc 31    Filed 01/24/20    Page 29 of 37



reprehensibility of the creditor’s conduct is assessed in light of

evidence   of     the    creditor’s       “‘indifference       to    or       []    reckless

disregard’ for the rights of others, whether the target of the

conduct    was    financially         vulnerable      and    whether          the    conduct

involved repeated actions.”             Id.     at *19 (quoting State Farm Mut.

Auto. Ins. Co. v. Campbell, 538 U.S. 408, 418 (2003)).                                 Where

actual damages are low, the ratio of actual damages to punitive

damages “has less significance” because a simple multiple of actual

damages “‘would utterly fail to serve the traditional purposes

underlying an award of punitive damages, which are to punish and

deter.’”    Id.        (quoting Saunders, 526 F.3d at 154).                    The amount

awarded should deter both the creditor and others, and should

motivate the creditor “to devote the resources necessary to correct

the deficiencies in its bankruptcy procedures.”                      Id.      at *20.

     Fields      conduct    was    repetitive       and      reprehensible           by   any

measure.         The    blithe    and     callous     phlegm        of    the       repeated

notifications and warnings from Debtor, Debtor’s counsel, and the

Trustee’s office, combined with Fields’ total disregard for the

strictures of the automatic stay in this case is remarkable.

Fields has shown no contrition, remorse, or comprehension of the

severity of its actions.           This lack of contrition “portends that

similar violations will continue” in the absence of sufficient

deterrence.        Charity,      at     *19   n.66.         Debtor       is    financially

vulnerable, and Fields treated her as someone with no recourse to

                                           29
             Case 19-80661   Doc 31   Filed 01/24/20   Page 30 of 37



the courts, a gamble that likely pays off for Fields in its usual

interactions with financially vulnerable customers.                    Debtor has

health   issues,    physical    limitations,      cares     for   two     teenage

grandchildren, and struggles with very little household income. 22

Fields preyed on her vulnerability and repossessed her Vehicle

while she was in the hospital and in bankruptcy.                Therefore, the

first “guidepost” justifies significant punitive damages in this

case.

      Because the amount of actual damages is necessarily low, given

the value of the Vehicle at issue and Debtor’s meager financial

means, the Court finds that the use of any multiple of actual

damages would be meaningless and would utterly fail to serve the

purposes for imposing punitive damages.            Therefore, although the

Court has considered the amount of actual damages, including

attorneys’ fees caused by Fields’ conduct, the Court has given

this guidepost less weight.

      In applying the final guidepost provided by the Supreme Court,

other courts have awarded significant punitive damages in cases

with similarly small actual damages when circumstances demonstrate

that creditors “simply ignored the automatic stay.”                    See In re

Johnson, 2016 WL 659020, at *5 (Bankr. W.D.N.C. Feb. 17, 2016)


22 Debtor is unemployed.   Her total monthly income is $1,262, consisting of
social security in the amount of $771, food stamps of $309, and a “stipend for
grandchildren” of $181. Debtor’s housing is subsidized in its entirety. ECF
No. 1, pp. 32-3, Schedule I.


                                      30
            Case 19-80661      Doc 31    Filed 01/24/20   Page 31 of 37



(awarding $300.00 in actual damages for travel to and from court,

$3,297.23 for legal fees, and $54,000 in punitive damages), vacated

on other grounds by consent as a result of settlement, Case No.

15-550053, ECF No. 15 (Bankr. W.D.N.C. June 10, 2016) (reducing

total damages to $46,700).              Punitive damages assessed by other

courts vary significantly.         See In re Randle, 2018 WL 4211158, at

*3 (Bankr. M.D.N.C. Sept. 4, 2018) (awarding $25,000 in punitive

damages when the creditor repossessed the vehicle post-petition

and failed to return it for over eight months with “disdain and

willful disregard for the automatic stay”); Warren, 532 B.R. at

667 (awarding $11,596.96, comprised of $546.96 for loss of use of

the Vehicle and improperly required payments, $500 for pain and

suffering, $8,200 in attorneys’ fees, and $2,000 in punitive

damages when creditor repossessed the vehicle and delayed return

after receiving notice of the bankruptcy filing for only four

days); Adams, 516 B.R. at 375-76 (awarding punitive damages of

$6,600.00 when the creditor had notice of the automatic stay and

repossessed the debtors' vehicle and held it for 25 days despite

repeated requests for its return); Bishop v. U.S. Bank (In re

Bishop),   296   B.R.   890,    899     (Bankr.    S.D.    Ga.   2003)    (awarding

$6,306.84 in actual damages and $50,000 in punitive damages where

creditor engaged in reprehensible conduct, including harassing the

debtor and repossessing the vehicle post-petition with knowledge

of the bankruptcy case); In re Meeks, 260 B.R. 46 (Bankr. M.D.

                                         31
            Case 19-80661      Doc 31   Filed 01/24/20    Page 32 of 37



Fla. 2000) (awarding $479.35 in actual damages and $35,000 in

punitive damages and cancelling creditor’s claim where creditor

repossessed vehicle post-petition with knowledge of the bankruptcy

filing);   In   re   Cepero,    226     B.R.   595   (Bankr.     S.D.     Oh.    1998)

(awarding $1,832.40 in actual damages and $12,000 in punitive

damages where creditor repossessed debtor’s vehicle post-petition

despite debtor’s counsel leaving a voicemail for the creditor

informing creditor of the bankruptcy filing); In re Stephens, 495

B.R. 608, 617 (Bankr. N.D. Ga. 2013) (awarding $17,890 in punitive

damages where the creditor repossessed the debtor’s vehicle pre-

petition, had notice of the automatic stay, and later refused to

return the vehicle and later sold it, causing actual damages of

$1,559 plus attorneys’ fees of $4,325);              In re Velichko, 473 B.R.

64 (Bankr. S.D.N.Y. 2012) (determining debtors were entitled to

compensatory damages for rental car, attorney’s fees, repayment of

arrears, and punitive damages equal to amount of compensatory

damages where creditor willfully violated the automatic stay in

refusing to return the motor vehicle it had repossessed pre-

petition   promptly    after      creditor     had       been   notified    of    the

bankruptcy case, and instead insisting that Debtors cure their

arrearage prior to possession); Sauls, 2012 WL 1224379, at *4-5

(awarding $2,630 in attorneys’ fees and $3,500.00 in punitive

damages when creditor, who received telephonic notice, service by

mail of court documents evidencing the filing, and actual notice

                                         32
             Case 19-80661   Doc 31    Filed 01/24/20    Page 33 of 37



from debtor, refused to return the car for over 30 days in

violation    of   the    automatic    stay);    Taylor     v.    Credit    Cars   of

Lexington, 2010 WL 5437244, at *3 (Bankr. D.S.C. 2010) (awarding

$5,000.00 in punitive damages as a result of creditor’s knowing

and willful vehicle repossession in violation of § 362); In re

Patterson, 263 B.R. 82 (Bankr. E.D. Pa. 2001) (awarding punitive

damages in the amount of $4,500 where creditor repossessed the

vehicle post-petition despite telephonic notice of the bankruptcy

filing).

     In the cases above in which creditors wrongfully retained

vehicles post-petition, the sanctions vary among $25,000 (or $105

per day) in Randle, $3,500 (or $116 per day) in Sauls, $6,600 (or

$264 per day) in Adams, and $2,000 (or $500 per day) in Warren.

Unlike in this case, in Sauls, the creditor repossessed the vehicle

pre-petition, but refused to return it, thereby making its conduct

less egregious than Fields’ conduct in this case.                    In Randle, the

vehicle was a Cadillac Escalade and the actual damages were more

significant, rendering a ratio to actual damages a more meaningful

guidepost.    Nevertheless, the creditor’s actions in Randle were

analogous    to   this    case.      See    Randle,     2018    WL    4211158,    *2.

Furthermore, although the creditor in Randle never returned the

vehicle, the debtors did not seek any hearing and ultimately did

not seek turnover by the time the matter first came before the

court on a motion for default judgment eight months after the

                                       33
             Case 19-80661    Doc 31    Filed 01/24/20    Page 34 of 37



petition date.      Id.    at *3.      In considering these cases and the

egregiousness     of   Fields’    actions,      the      Court   finds    that   the

appropriate amount of punitive damages for Fields’s retention of

the Vehicle is $7,000, which amount represents $250 per day for

the 28 days between September 6 and October 4.

      The courts above also impose punitive damages for wrongful

post-petition repossession and post-petition demands for payment. 23

Having considered Fields’ conduct as set forth herein, the Court

will not assess these actions by Fields in a vacuum without the

context of its overall contumaciousness.                  For the post-petition

repossession of the Vehicle while Debtor was in the hospital after

its earlier failed post-petition repossession and notification of

the bankruptcy case, the Court will impose additional punitive

damages of $5,000.        Fields also demanded payment post-petition on

at least two occasions as a condition for return of the Vehicle.



23 None of the cases cited herein considers the applicable factors and guideposts

more meticulously than the court in Charity. In that case, the court awarded
damages in three separate cases. The actual damages awarded in the three cases
were $202.44, $1,155.63, and $415.25, respectively, plus substantial attorneys’
fees. The court nevertheless awarded punitive damages of $100,000 in each case.
The creditor NetCredit in Charity continued to draft several ACH mortgage
payments post-petition and made demands for payment despite notice of the
bankruptcy filings. In assessing $300,000 in punitive damages, the court in
Charity likely considered the size of the creditor, NetCredit, and the apparent
pervasiveness of the practice beyond the debtors immediately before it.
Although the actions of Fields are no less egregious than the actions by
NetCredit in any one of the respective cases before the court in Charity, the
repetition of the violations between three cases weighs against such substantial
punitive damages in this case.      Nevertheless, the actions of Fields in this
case are as egregious as in any of the cases cited above, including Charity.
Therefore, this factor indicates a significant punitive award is appropriate to
punish Fields for its conduct and to deter Fields and others from engaging in
similar conduct in the future.


                                        34
            Case 19-80661   Doc 31   Filed 01/24/20   Page 35 of 37



Each of these demands constitutes an independent willful and

egregious violation of the stay, and the Court will impose punitive

damages of $1,500 for each instance.           Therefore, the Court will

award total punitive damages of $15,000. 24

                                Conclusion

     For the reasons set forth herein, the Court concludes that

Debtor is entitled to an award of damages in the amount of $150.00

incurred for her transportation, as well as the attorney’s fees

and costs incurred in bringing this contested matter in the amount

of $3,813.90.    Additionally, the Court will award punitive damages

in the amount of $15,000.00.         Fields shall have 14 days from the

entry of the Court’s Order to pay all amounts to Debtor’s Counsel,

and the Court will conduct a further hearing on February 13, 2020

at 9:30 a.m. EDT, at the United States Bankruptcy Court, Venable

Center, Dibrell Building – Suite 280, 302 East Pettigrew Street,

Durham, North Carolina 27701 to ensure compliance and to consider

whether Fields should be held in contempt for any failure to timely

comply.    To the extent Fields does not timely comply, sanctions

may include further monetary relief. The Court will enter an Order

consistent with this opinion.


24The total amount of punitive damages also is approximately twice the $7,888
amount asserted in Fields’ amended proof of claim.    See In re Stephens, 495
B.R. 608, 617 (Bankr. N.D. Ga. 2013) (awarding $17,890.00 in punitive damages
calculated at twice the scheduled debt). Where actual damages are minimal and
therefore a multiple of those damages does not create a meaningful guidepost,
this Court agrees with the implicit punitive purpose of a reasonable ratio to
the underlying debt imposed by the court in Stephens.


                                     35
Case 19-80661   Doc 31   Filed 01/24/20   Page 36 of 37




                [END OF DOCUMENT]




                         36
          Case 19-80661    Doc 31   Filed 01/24/20   Page 37 of 37



                          Parties to be Served

Evex Ross Franklin
400 Talmadge Way
Southern Pines, NC 28387

Field’s Management, Inc.
Attn: Officer
335 Fields Drive
Aberdeen, NC 28315-8611

Field’s Management, Inc.
By and Through its Registered Agent Michelle Jackson
335 Fields Drive
Aberdeen, NC 28315-8611

Mr. Chris A. Kremer
Kremer’s House of Law
Suite 48
120 West Pennsylvania Avenue, Suite 48
Southern Pines, NC 28387

Brandi L. Richardson
Brandi L. Richardson Attorney at Law
PO Box 840
Reidsville, NC 27323

Mr. William P. Miller
Bankruptcy Administrator
101 S. Edgeworth Street
Greensboro, N.C. 27401

Richard M. Hutson
Standing Trustee
PO Box 3613
Durham, NC 27702-3613




                                    37
